Citation Nr: 1243397	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a skin rash of the face.

2.  Entitlement to a disability rating in excess of 10 percent for a scar of the right buttock, status-post lipoma removal.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to August 1985, from May 1, 1992, to May 9, 1992, and from October 2003 and September 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims files.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

In an October 2011 rating decision, the RO granted entitlement to service connection for major depression with PTSD, myospasm of the right jaw, sensory deficit of the left upper extremity due to cervical vertebrae, and cervical spine herniated disc.  These are full grants of the benefits sought on appeal as to these disabilities, and the claims are no longer in appellate status.

The issue of entitlement to service connection for a skin rash of the face is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's scar of the right buttock, status-post lipoma removal is manifested by pain on examination with no instability, no limitation of function, and an area less than six square inches.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a scar of the right buttock, status-post lipoma removal, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7819-7804 (prior to October 23, 2008); 38 C.F.R. § 4.7 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran was provided with notice dated in April 2007 that informed him that, in order to substantiate his claim, the evidence needed to show that his disability had worsened.  This letter also told him which evidence VA would obtain and which evidence he was responsible for obtaining as well as provided him with notice consistent with the requirements of Dingess.  His claim was then initially adjudicated in February 2008.

Thereafter, the Veteran was issued a March 2010 statement of the case that contained the rating criteria used to evaluate his disability.  As such, the Veteran had actual knowledge of these criteria.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

With respect to the duty to assist, the Board notes that all available private and VA treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran was provided with VA examinations regarding the disability at issue in April 2006, November 2007, and May 2011, the reports of which are adequate for determining the current level of severity of his disability.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  At the RO hearing, the Veteran was questioned about his claim in a manner that served to make him more aware of the criteria for entitlement to the claimed benefit and the types of findings that would need to be shown to meet those criteria.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's scar of the right buttock, status-post lipoma removal, is rated 10 percent disabling from December 12, 2006, the date of his claim for increase, under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7819-7804.  

The Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23, 2008).

Diagnostic Code 7819 directs that benign skin neoplasms are to be rated as disfigurement of the head, face, or neck, scars, or impairment of function under the appropriate criteria.  Diagnostic Code 7804 assigns a 10 percent rating for scars that are superficial and painful on examination.

In April 2006, the Veteran underwent VA examination.  He complained of not being able to sit on his right buttock and needing to put more pressure on his left buttock due to the pain.  On examination, there was a scar on the lower right buttock.  It was seven centimeters long by one-half centimeter wide.  It was level, and there was no tenderness, disfigurement, or ulceration.  There was no adherence, instability, inflammation, edema, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The diagnosis was status post surgical removal of lipoma of the right buttocks with no evidence of lymphoma with residual pain and scar.  The examiner commented that the Veteran was a little oversensitive on his palpation.

In a February 2007 written statement, the Veteran alleged that the area of his buttocks had tissue loss causing a dimple.  When he moved or stood, he could feel something pulling on the muscles in his hip and down to his toes.  Pain radiating from that spot woke him up.  He had to sit on his left buttock due to the pain.

In November 2007, the Veteran underwent a VA examination.  He described a pulling sensation in the area of the scar on his right buttock.  There was a residual deformity in the area, and it hurt to sit on it.  The Veteran denied any other complaints.  On examination, the scar on the right buttock was eight centimeters by two-tenths of a centimeter.  Associated with the scar was a dimple, which was approximately three centimeters by one centimeter by one-half centimeter deep.  The scar was depressed, tender, and disfiguring.  There was no ulceration, adherence, instability, inflammation, or edema.  There was tissue loss, but it was less than six square inches.  There was no keloid.  The scar was hypopigmented but less than six square inches.  It was not hyperpigmented.  The scar had an abnormal texture.  There was no change in diagnosis.

In October 2010, the Veteran testified before a Decision Review Officer that he had a dent in his buttocks that caused pain when he was sitting.  When he walked, it felt like something was pulling up on his leg.  He complained of constant burning.  When asked if it affected his daily activities and sports, the Veteran only indicated that it hurt when he sat.  When he mowed the lawn, he had to stop due to cramping.  He was no longer able to run.  

In May 2011, the Veteran underwent a VA examination.  His only current symptom was pain when sitting.  If he stood too long, he experienced rear thigh cramps.  If he tried to run, he got muscle spasms in his right thigh.  On examination, there was a linear scar on the right buttock.  It measured eight centimeters by four-tenths of a centimeter.  It was painful on examination.  There was no skin breakdown.  It was a deep scar with underlying tissue damage.  There was no inflammation, edema, keloid formation, or disfigurement.  There was no limitation of motion or limitation of function due to the scar.  There was no change in the diagnosis.

Based on a review of the record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's residual scar of the right buttocks.  His disability is rated 10 percent under the criteria of Diagnostic Code 7804, which provides for a 10 percent rating only for superficial scars that are painful on examination.  Therefore, an increased schedular rating under the criteria of Diagnostic Code 7804 cannot be assigned.

Furthermore, disability ratings under Diagnostic Codes 7800, 7801, 7802, and 7803 are not for application because the scar is not on the Veteran's head, face or neck; the scar is less than six square inches in area; and the scar is stable with no ulceration or skin breakdown.  Finally, a rating under the criteria of Diagnostic Code 7805, for limitation of function of the affected part, is not appropriate because there is no limitation of function.  While the Veteran has complained of pain while sitting and pain when walking or running, he has not contended that the scar limits the function of any part of his right buttock.  Furthermore, the May 2011 VA examiner confirmed that no limitation of motion or limitation of function resulted from the scar.  Therefore, a compensable rating under Diagnostic Code 7805 is not warranted.  The Veteran is certainly competent to report as to his symptomatology, and the Board has considered his statements, detailed above.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, a disability rating in excess of 10 percent under the rating criteria in effect prior to October 23, 2008, is not supported by the evidence of record.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the disability, pain and loss of underlying tissue, are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not appropriate.


ORDER

A disability rating in excess of 10 percent for scar of the right buttock, status-post lipoma removal is denied.

REMAND

The Board finds that additional development is necessary prior to final adjudication of the claim remaining on appeal.

The Veteran's service treatment records show that he reported a skin disease or rash upon return from deployment in August 2004.  The Veteran submitted a copy of this document along with his December 2006 claim, on which he added that the skin disease or rash was due to his medications.

A post-service private treatment record dated in March 2005 indicates that the Veteran reported that he had had a rash on his face for a year.  Examination revealed lesions with hypopigmentation on the hairline, anterior to both ears, across the cheeks, and on the chin.  The Veteran had no inflammatory appearance or papules.  There was very little scaling noted.  The assessment was skin hypopigmentation.

In a January 2007 written statement, the Veteran asserted that his rashes of the face were due to the stress associated with his illnesses.

During the October 2010 RO hearing, the Veteran's representative pointed out the pigmentation damage and lightening of the Veteran's skin on his face and the back of his head.  The Veteran stated that this began in August 2004, because his skin peeled when he experienced stress due to surgery in service.  He stated that he was not treated in service because he was discharged.

The Board finds that there is evidence suggesting that the Veteran had a skin disability of the face that began during service, and he reported that it has existed since that time.  The Veteran and his representative pointed out the hyperpigmentation on his face and neck during the RO hearing in October 2010.  While the Veteran was diagnosed as having hypopigmented skin in March 2005, there is no diagnosis attributed to a skin disorder of the face that has been rendered during the appeal period.  Nevertheless, there is a suggestion made during the October 2010 RO hearing that the Veteran continued to have a skin disability of the face.  Therefore, the Board finds that a remand is necessary to afford the Veteran an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of any skin disability of the face present during the period of this claim.  The claims folder and a copy of any pertinent records in Virtual VA that are not contained in the claims folders must be made available to and reviewed by the examiner.  If the examiner determines that a skin disorder of the face has been present at any time during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the skin disorder is etiologically related to or a continuation of complaints in March 2005 that the Veteran had skin hypopigmentation for one year or any other incident or event related to service.  The examiner is informed that the Board finds that Veteran's report of a one-year history of symptoms in March 2005 to be credible.  The Veteran has also asserted that stress from his surgery conducted in service led to his skin disorder.  The examiner is asked to comment on this.

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


